Citation Nr: 0515136	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  96-41 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder of the 
back, claimed as a residual of Agent Orange.


REPRESENTATION

Appellant represented by:	Joseph D. Messina, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1986.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1996 rating decision by the RO in 
Pittsburgh, Pennsylvania.  The case was previously before the 
Board in April 1999, December 2000, July 2002 and February 
2004 and remanded for additional development and 
adjudication.  


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era and 
is presumed to have been exposed to Agent Orange while in 
active service.

2.  The veteran's skin condition in service was acute and 
transitory, resolved without residual disability, and his 
current skin condition is unrelated to a disease or injury in 
service, including exposure to Agent Orange.


CONCLUSION OF LAW

A skin condition was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
service secondary to herbicide exposure.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  

A rating action in August 1996 denied the veteran's claim for 
service connection for a skin condition.  He filed a timely 
notice of disagreement, and a statement of the case was 
issued in October 1996.  All of these events occurred prior 
to the effective date of VCAA.  Thereafter, in letters dated 
in April 2001, and June 2004, the RO informed the veteran of 
the requirements of VCAA.  In supplemental statements of the 
case issued in January 2005 and February 2005, the veteran 
was provided with the applicable law and regulations 
regarding VCAA.  

Proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA;      (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim(s).  As indicated 
above, all four content of notice requirements have been met 
in this case.    

Under the circumstances, the Board finds that there has been 
substantial compliance with Pelegrini II in that the veteran 
has received the VCAA content-complying notice and there has 
been proper subsequent VA process.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

Laws and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
during active duty, or for aggravation of a preexisting 
injury suffered or disease contracted within the line of 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002).  Moreover, the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year, after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.307(a)(6)(ii) (2004).  In addition, the United 
States Court of Appeals for the Federal Circuit has 
determined that a veteran is not precluded from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).


Factual Background

Service medical records show that skin eruptions, diagnosed 
as sebaceous cysts, were excised from the veteran's left 
cheek and back.  These records did not note the presence of a 
chronic skin disorder at discharge in May 1986 and clincial 
evaluation of the skin was normal.  On his report of medical 
history the veteran noted a history of cyst, but denied any 
current skin diseases.  

The post service evidentiary record in this case is 
extensive, consisting of three volumes of private and VA 
medical records, which cover the period from 1987 to 2004.  
However, these records primarily show treatment of the 
veteran for substance abuse, psychiatric symptoms, glaucoma 
and more recently cardiac problems.

During a July 1988 VA medical examination, the examiner noted 
that the veteran had multiple small round whitish scars on 
his upper extremities, chest and back.  The examiner noted 
the veteran was free of skin integrity impairment at that 
time.  Later in July 1988, during dermatology consultation at 
a VA facility, the veteran complained of itchy spots on his 
skin.  The veteran was referred for additional examination, 
also performed in July 1988.  At that time the examiner 
described cyclical outbreaks of itchy spots and multiple 
epidermal cysts.  On examination the skin was clear.

During a RO hearing in February 1997 the veteran testified 
that he developed a skin condition four months after he 
arrived in Vietnam.  He described white spots with a foul 
smelling discharge that itched when he sweats.  He testified 
that he did not have a skin condition prior to Vietnam and 
that his current skin condition has been present since that 
time.  He provided similar testimony at a Travel Board 
hearing in October 2003.

During VA examination in July 2001, the veteran complained of 
nodules that start out as acne and appear on his hands, neck 
and back.  He attributed the symptoms to Agent Orange 
exposure.  On examination there were multiple comedones, open 
and closed, on the upper back and chest.  He also had post-
inflammatory hypopigmentation on his back, chest and upper 
arms.  On his left upper arm he had a depressed scar.  He had 
soft nodules on his palms and the back of his neck, 
approximately 1-centimeter and nontender.  He had a nevus on 
his right chin that he has had since birth.  The examiner 
diagnosed acne and sebaceous cysts concluding that if there 
was any connection between the veteran's skin condition and 
Agent Orange exposure it was minimal.  

In early December 2004, the veteran was seen for spots on his 
back, which needed evaluation.  Two raised keratotic lesions 
were excised from the back.  Records of follow-up treatment 
show the lesions were benign.  The examiner noted the veteran 
was upset that there was no indication that his condition was 
related to Agent Orange.  

The veteran underwent a VA skin examination in December 2004, 
pursuant to the February 2004 Board remand, in order to 
determine the nature and extent of any skin condition, and to 
obtain an opinion as to the etiology of any such condition.  
The examiner reviewed the evidence in the veteran's claims 
folder.  The veteran gave a history of acne and cysts 
beginning in 1971 after discharge from Vietnam.  He reported 
multiple cyst excisions.  He uses topical ointments but no 
corticosteroids or immunosuppressive drugs.  He reported 
local symptoms, of itching, but denied systemic symptoms.  
There was no malignant neoplasm.  

Examination revealed multiple comedones on the back and 
chest, and post-inflammatory hyperpigmentation on the back, 
chest and upper arms bilaterally.  Approximately 12 percent 
of the total body area was affected, none of which was an 
exposed area.  There was no disfigurement or scarring 
secondary to the comedones and acne.  The veteran had 
multiple superficial acne on the upper and mid-back and upper 
chest.  Currently, there were no lesions on the arms, face or 
trunk.  Two lesions from the back were recently biopsied and 
an intradermal nevus was completely excised.  There was a 
small focus of epidermal inclusion cyst with surrounding 
dermal fibrosis.  The diagnoses were epidermal inclusion cyst 
and intradermal nevus.  

The examiner concluded that in view of the veteran's constant 
skin condition it was less likely than not that it was 
secondary to Agent Orange exposure.  The examiner explained 
that chloracne secondary to Agent Orange fades slowly after 
exposure, and that since the veteran has had this condition 
constantly since 1971, the skin lesions were less likely than 
not secondary to Agent Orange.  A skin biopsy consisting of 
excision of 2 lesions on the back was performed.  The 
pathologist report concluded that the veteran had a small 
focus of epidermal inclusion cyst with surrounding dermal 
fibrosis, and an intradermal nevus, completely excised.  The 
pathologist opined that there was no known documentation 
making an association between his skin lesions and exposure 
to Agent Orange.

Analysis

In this case, it is clear that the veteran has a skin 
condition, variously diagnosed as acne, sebaceous cysts and 
epidermal inclusion cysts.  It is also established that the 
veteran was presumably exposed to herbicides during his 
Vietnam service.  Beyond those facts, however, there is no 
medical evidence of record that supports a claim for service 
connection for a skin condition.  Service medical records 
reveal that he was seen for various acute skin problems that 
resolved with treatment, as they were not present at the time 
of his medical examination for separation from service in May 
1986.  

The earliest recorded medical history places the presence of 
acne and sebaceous cysts in 1988, 2 years after the veteran's 
discharge from active service in 1986. These diagnosed skin 
conditions are not statutorily recognized as presumed to 
result from herbicide exposure.  Moreover, the veteran has 
not brought forth any competent evidence that would establish 
a nexus between his current symptoms and active military 
service and no examiner has attributed the veteran's current 
skin disorder to military service.  In December 2004, he was 
referred to VA examination for the specific purpose of 
obtaining a second opinion as to whether or not his 
disability could be related to toxic exposure.  In rendering 
his opinion, the physician took into consideration the 
veteran's previous medical history, medical evaluations, and 
history of Agent Orange exposure during Vietnam service.  The 
examiner concluded that the veteran's condition was less 
likely as not related to Agent Orange exposure.  This was 
reiterated in the December 2004 pathology report following a 
study of two excised lesions from the back.  

The Board does acknowledge the July 2001 VA examination 
report, which indicates that if there was any connection 
between the veteran's skin condition and Agent Orange 
exposure it was minimal.  In a light most favorable to the 
veteran, this statement could be construed as supporting the 
veteran's contention that he has skin condition related to 
Agent Orange exposure during service.  

However, the Board finds that the opinion offered by the 2001 
VA physician does not provide the degree of certainty 
required for medical nexus evidence for the veteran's skin 
condition.  The examiner was only able to suggest that if 
there was any connection it was minimal.  In that regard, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that such medical opinions expressed in terms of 
"may" also implies "may" or "may not" and are too 
speculative to establish a plausible claim by themselves.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (Medical opinions 
employing the phrase "may" or " may not" are speculative . 
. .).  In the present case, the Board finds that the opinion 
of record here suggesting a minimal connection, if any, is 
analogous to the terms "may or may not" and is hence too 
speculative to form a basis upon which service connection for 
varicose veins may be established.  More persuasive is the 
later 2004 opinion, which is consistent with the veteran's 
medical history and uncontroverted by any other medical 
evidence of record.

Indeed, there is nothing in the claims file, other than the 
veteran's own testimony and contentions, which would tend to 
establish that his current skin condition is related to his 
active military service.  The Board does not doubt the 
sincerity of the veteran's belief in this claimed causal 
connection.  However, as he is not a medical expert, he is 
not qualified to express an opinion regarding medical 
causation.  As it is the province of trained health care 
professionals to enter conclusions, which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
The two competent medical opinions in the record conclusively 
found no etiological relationship between service and 
subsequent development of any skin condition.  

Consequently, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  There is no 
competent evidence that links the veteran's current skin 
condition to an incident of service, including exposure to 
Agent Orange.  But there is competent evidence against such 
linkage.  The Board is cognizant of the "benefit of the 
doubt" rule, but there is not such an approximate balance of 
the positive evidence and the negative evidence to otherwise 
permit a favorable determination.  See 38 U.S.C.A. § 
 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for skin condition, claimed 
as due to herbicide exposure is denied.  



			
           LAWRENCE M. SULLIVAN	    STEVEN L. COHN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


